125 F.3d 859
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Sergio Alberto MOLINA, Defendant-Appellant.
No. 96-16717.
United States Court of Appeals, Ninth Circuit.
Submitted, September 22, 1997.**Decided Sept. 26, 1997.

Appeal from the United States District Court for the District of Arizona, Richard M. Bilby, District Judge, Presiding;  Nos.  CV-96-00437-RMB and CR-92-00519-RMB.
Before:  HALL, BRUNETTI and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Sergio Alberto Molina appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his sentence imposed following his jury conviction for conspiracy to possess cocaine with the intent to distribute and attempt to possess cocaine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 846.  We review a district court's denial of a section 2255 motion de novo.  See United States v. Span, 75 F.3d 1383, 1386 (9th Cir.1996).  We have jurisdiction pursuant to 28 U.S.C. § 2255 and we affirm.


3
Molina contends that his counsel was ineffective because his counsel did not seek a downward adjustment for Molina's mitigating role under U.S.S.G. § 3B1.2.  Because the record reveals that Molina's counsel did move for, and Molina actually received, a four-level adjustment pursuant to U.S.S.G. 3B1.2, this contention is meritless.  See Strickland v. Washington, 466 U.S. 668, 687 (1984).  The district court did not err.  See Span, 75 F.3d at 1386.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, Shortman's request for oral argument is denied.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3